DETAILED ACTION
This Office action is in response to the amendment filed on July 20, 2021.
Claims 23-42 are pending.
Claims 23, 24, 26-37, and 39-42 have been amended.
Claims 1-22 have been canceled.
Claims 23-42 are allowed and will be renumbered as 1-20 in the patent.
The nonstatutory obviousness-type double patenting rejections of Claims 23-42 as being unpatentable over Claims 1-22 of U.S. Patent No. 10,592,225 (hereinafter “‘225”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,592,225 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in an interview with Robin A. Snader (Reg. No. 66,085) on December 15, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, paragraph [0001] of the specification as follows:

[0001] The present application is a continuation of U.S. Application Serial No. 15/977,799 (now U.S. Patent No. 10,592,225), titled “METHOD, APPARATUS, AND COMPUTER PROGRAM PRODUCT FOR INSTALLING THIRD PARTY APPLICATIONS REQUIRING VARIABLE HOST ADDRESS IDENTIFICATION IN A GROUP-BASED COMMUNICATION SYSTEM,” filed May 11, 2018, the contents of which are incorporated herein by reference in their entirety.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 07/20/2021), please amend Claims 23, 24, 26-37, and 39-42 as follows:

1-22. (Canceled)

storing a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive an installation request associated with a user account; and
in response to receiving the installation request:
generate a host address descriptor for a third party application, wherein the host address descriptor for the third party application comprises at least one placeholder for replacement to access the third party application;
transmit, to a client device associated with the user account, scope request interface data configured to cause the client device associated with the user account to render an interactive scope request interface, wherein the interactive scope request interface is configured to enable user authorization of defined scopes for the third party application, and wherein the defined scopes for the third party application identify one or more selected communication channels of a plurality of communication channels the third party application is authorized to access;
transmit, to the client device associated with the user account, host address request interface data configured to cause the client device associated with the user account to render an interactive host address request interface, wherein the interactive host address request interface is configured to enable a user input of at least one host address identification for the third party application; and
configure the third party application to be available for use in the one or more selected communication channels of the plurality of communication channels based on for the third party application by substituting the at least one placeholder with the at least one host address identification for the third party application.

24. (Currently Amended) The apparatus of claim 23, wherein the host address descriptor for the third party application comprises a templatized uniform resource locator (URL), and wherein the templatized URL comprises the at least one placeholder.

25. (Previously Presented) The apparatus of claim 24, wherein the at least one placeholder corresponds to a section of the templatized URL specifying a domain name.

26. (Currently Amended) The apparatus of claim 23, wherein the user input of the at least one host address identification for the third party application comprises a domain name.

27. (Currently Amended) The apparatus of claim 23, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
store the host address descriptor for the third party application in an application programming interface (API) applications table in a communication repository.

28. (Currently Amended) The apparatus of claim 23, wherein the at least one memory and the computer program code [[is]] are further configured to, with the at least one processor, 

in response to receiving the supplemental installation request:
transmit, to a subsequent client device associated with the subsequent user account, supplemental scope request interface data configured to cause the subsequent client device associated with the subsequent user account to render a supplemental interactive scope request interface, wherein the supplemental interactive scope request interface is configured to enable user authorization of subsequent defined scopes for the third party application, and wherein the subsequent defined scopes for the third party application identify one or more subsequent selected communication channels of [[a]] the plurality of communication channels the third party application is authorized to access;
receive a 
transmit, to the subsequent client device associated with the subsequent user account, supplemental host address request interface data configured to cause the subsequent client device associated with the subsequent user account to render a supplemental interactive host address request interface, wherein the supplemental interactive host address request interface is configured to enable a subsequent user input of at least one supplemental host address identification for the third party application;
receive the at least one supplemental host address identification for the third party application; and
configure the third party application to be available for use in the one or more selected communication channels of the plurality of communication channels based on the subsequent defined scopes for the third party application by substituting the at least 

29. (Currently Amended) The apparatus of claim 28, wherein the at least one memory and the computer program code [[is]] are further configured to, with the at least one processor, 
establish a first communication link with a first network endpoint, wherein a first location of the first network endpoint is at least partially specified by the at least one host address identification for the third party application, and wherein the first communication link is associated with a first group identifier.

30. (Currently Amended) The apparatus of claim 28, wherein the at least one memory and the computer program code [[is]] are further configured to, with the at least one processor, 
establish a supplemental communication link with a supplemental network endpoint, wherein a second location of the supplemental network endpoint is at least partially specified by the at least one supplemental host address identification for the third party application, and wherein the supplemental communication link is associated with a supplemental group identifier.

31. (Currently Amended) The apparatus of claim 23, wherein the at least one memory and the computer program code [[is]] are further configured to, with the at least one processor, 

in response to receiving the request to create the third party application, transmit, to the third party application provider device, application creation interface data, wherein the application creation interface data is configured to cause the third party application provider device to render an interactive application creation interface, and wherein the interactive application creation interface is configured to enable user definition of application creation data for the third party application provider device;
receive the application creation data for the third party application provider device;
in response to receiving the application creation data for the third party application provider device, generate a test application row for the third party application and store the test application row in an application programming interface (API) applications table;
transmit, to the third party application provider device, application configuration interface data configured to cause the third party application provider device to render an interactive application configuration interface, wherein the interactive application configuration interface is configured to enable user definition of application configuration data for the third party application provider device;
receive the application configuration for the third party application provider device;
in response to receiving the application configuration for the third party application provider device, modify the test application row in the API applications table based on the application configuration 
generate the third party application based on the test application row.

32. (Currently Amended) The apparatus of claim 31, wherein generating the third party application based on the test application row comprises:
receiving a request to convert the test application row into the third party application; and
in response to receiving the request to convert the test application row:
generating a blueprint row, wherein the blueprint row comprises a third party application blueprint identifier and one or more templatized strings comprising at least one placeholder for replacement to access the third party application, and wherein the blueprint row is generated at least in part by replicating the test application row and modifying at least one defined host address identification in the test application row with a templatized string; and
storing the blueprint row in the API applications table.

33. (Currently Amended) The apparatus of claim 23, wherein:
the interactive scope request interface is configured to provide a drop-down menu of one or more potential actions that the third party application may take in the one or more selected communication channels of the plurality of communication channels, and
the user authorization of the defined scopes for the third party application is performed by selecting a subset of the one or more potential actions via interacting with the drop-down menu.

34. (Currently Amended) The apparatus of claim 23, wherein:

the user input of the at least one host address identification for the third party application is performed by interacting with the host address input interactive box.

35. (Currently Amended) A computer-implemented method, comprising:
receiving an installation request associated with a user account; and
in response to receiving the installation request:
generating a host address descriptor for a third party application, wherein the host address descriptor for the third party application comprises at least one placeholder for replacement to access the third party application;
transmitting, to a client device associated with the user account, scope request interface data configured to cause the client device associated with the user account to render an interactive scope request interface, wherein the interactive scope request interface is configured to enable user authorization of defined scopes for the third party application, and wherein the defined scopes for the third party application identify one or more selected communication channels of a plurality of communication channels the third party application is authorized to access;
transmitting, to the client device associated with the user account, host address request interface data configured to cause the client device associated with the user account to render an interactive host address request interface, wherein the interactive host address request interface is configured to enable a user input of at least one host address identification for the third party application; and
third party application to be available for use in the one or more selected communication channels of the plurality of communication channels based on the defined scopes for the third party application by substituting the at least one placeholder with the at least one host address identification for the third party application.

36. (Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium storing computer program code, that, when executed by an apparatus, cause the apparatus to:
receive an installation request associated with a user account; and
in response to receiving the installation request:
generate a host address descriptor for a third party application, wherein the host address descriptor for the third party application comprises at least one placeholder for replacement to access the third party application;
transmit, to a client device associated with the user account, scope request interface data configured to cause the client device associated with the user account to render an interactive scope request interface, wherein the interactive scope request interface is configured to enable user authorization of defined scopes for the third party application, and wherein the defined scopes for the third party application identify one or more selected communication channels of a plurality of communication channels the third party application is authorized to access;
transmit, to the client device associated with the user account, host address request interface data configured to cause the client device associated with the user account to render an interactive host address request interface, wherein the interactive host address request interface is configured to enable a user input of at least one host address identification for the third party application; and
configure the third party application to be available for use in the one or more selected communication channels of the plurality of communication channels based on the defined scopes for the third party application by substituting the at least one placeholder with the at least one host address identification for the third party application.

37. (Currently Amended) The computer program product of claim 36, wherein the host address descriptor for the third party application comprises a templatized uniform resource locator (URL), and wherein the templatized URL comprises the at least one placeholder.

38. (Previously Presented) The computer program product of claim 37, wherein the at least one placeholder corresponds to a section of the templatized URL specifying a domain name.

39. (Currently Amended) The computer program product of claim 36, wherein the user input of the at least one host address identification for the third party application comprises a domain name.

40. (Currently Amended) The computer program product of claim 36, wherein , that further, when executed by the apparatus, cause the apparatus to:
for the third party application in an application programming interface (API) applications table in a communication repository.

41. (Currently Amended) The computer program product of claim 36, wherein:
the interactive scope request interface is configured to provide a drop-down menu of one or more potential actions that the third party application may take in the one or more selected communication channels of the plurality of communication channels, and
the user authorization of the defined scopes for the third party application is performed by selecting a subset of the one or more potential actions via interacting with the drop-down menu.

42. (Currently Amended) The computer program product of claim 36, wherein:
the interactive host address request interface is configured to provide a host address input interactive box, and
the user input of the at least one host address identification for the third party application is performed by interacting with the host address input interactive box.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “transmit, to a client device associated with the user account, scope 
The closest cited prior art, the combination of US 2015/0242204 (hereinafter “Hassine”) and US 2019/0190863 (hereinafter “Baker”), teaches generating a customized application blueprint. However, the combination of Hassine and Baker fails to teach “transmit, to a client device associated with the user account, scope request interface data configured to cause the client device associated with the user account to render an interactive scope request interface, wherein the interactive scope request interface is configured to enable user authorization of defined scopes for the third party application, and wherein the defined scopes for the third party application identify one or more selected communication channels of a plurality of communication channels the third party application is authorized to access; transmit, to the client .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2005/0198387 (hereinafter “Willis”) discloses associating a process on a multi-user device with a host address unique to a user session associated with the process.
US 6,725,453 (hereinafter “Lucas”)
US 6,865,737 (hereinafter “Lucas”) discloses automatically, accurately, and remotely installing and updating computer software distributed over a computer network.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191